The counsel on both sides stated it as law, that the place wasted must be adjudged to be forfeited; but Mr. Dane considers that we have departed from the law of England in this respect, (and also in regard to treble damages,) and that here there is no forfeiture of the place wasted, except by St. 1783, c.40, § 3, in the case of tenant in dower. 3 Dane’s Abr. p. 228, 229, §3, 4, 5, 6, 7 ,8,— p. 230, 231, § 1, 2, —p. 235, §1.2 This subject was much discussed in Sackett v. Sackett, 8 Pick. 309. The law oa &is head is now settled by the Revised Stat. c. 105, § 1.